Citation Nr: 1637390	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  12-23 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating greater than 50 percent for posttraumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This claim must be remanded for further development in accordance with VA's duty to assist, as explained below.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

A VA PTSD examination was recently performed in August 2015, but has not been reviewed by the AOJ.  The AOJ must review this examination and readjudicate the claim prior to appellate review by the Board.  The Board notes that the examination report does not contain a Global Assessment of Functioning (GAF) score.  If the AOJ concludes that the available evidence does not support a higher rating, the examiner must provide a GAF score in accordance with the fourth edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Board recognizes that the DSM-IV has been recently updated with a Fifth Edition, DSM-5, which does not use GAF scores.  The current criteria under the Schedule for Rating Disabilities have been amended to incorporate the DSM-V.  79 Fed. Reg. 45093; 38 C.F.R. § 4.130 (2016).  However, the amendments to the regulations only apply to applications that are received by VA or are pending before the AOJ on or after August 4, 2014; they do not apply to appeals already certified to the Board or pending before the Board.  79 Fed. Reg. 45093.  Therefore, a current GAF score is still required. 

Further, the Veteran receives psychiatric treatment at VA, but there are no VA treatment records in the claims file more recent than June 2012, and none pertaining to PTSD since 2011.  His outstanding VA treatment records must be added to the claims file to help assess the current severity of his PTSD.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records from the Orland VA Medical Center dated since June 2012 and add them to the claims file.

2. Review the August 2015 VA examination report.  If a higher rating for the Veteran's PTSD may not be assigned based on the available evidence, the examiner must provide a Global Assessment of Functioning (GAF) score, which is still required for claims submitted prior to August 4, 2014. 

3. Finally, after completing any other development that may be indicated, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


